Bloodworth, J.
(After stating the foregoing facts.)  Headnote 1 needs no elaboration.
The act of 1913 (Ga. L. 1913, p. 112) provides for the probation of persons who have been convicted of “misdemeanors or felonies which have been reduced to misdemeanors,” in the following words: “Where the defendant has been convicted either upon a trial or upon his plea, where the court has power to sentence such defendant to the chain-gang, jail or other place of detention in this State, where it appears to the satisfaction of the court that the circumstances of the case and the public good does not demand or require the defendant’s incarceration, said court may mold its sentence so as to allow the defendant to serve same outside the confines of the chain-gang, jail or other place of detention, under the supervision of the court, and in such manner and on such conditions as it may see fit.” The woids, “on such conditions as it may see fit,” are very broad, and this court will not say that the portion of the sentence of which complaint is made is not authorized by the terms of the act. See Towns v. State, 25 Ga. App. 419 (103 S. E. 724); Jones v. State, 27 Ga. App. 631 (110 S. E. 33).

Jxidgment affirmed.


Broyles, G. J.} and Buhe, J., concur,